FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                          January 2, 2020
                        _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                         No. 19-1363
                                                  (D.C. No. 1:18-CR-00159-JLK-1)
 JUAN PEREZ-IXTA,                                            (D. Colo.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before MATHESON, McHUGH, and EID, Circuit Judges.
                 _________________________________

      Juan Perez-Ixta pleaded guilty to illegal reentry subsequent to an aggravated

felony conviction. He was sentenced to serve 70 months in prison. Although his

plea agreement contained a waiver of his appellate rights, he filed a notice of appeal.

The government has moved to enforce the appeal waiver in the plea agreement

pursuant to United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per

curiam).




      *
         This panel has determined unanimously that oral argument would not
materially assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and

voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” Id. at 1325. The government asserts that all of the

Hahn conditions have been satisfied because: (1) Mr. Perez-Ixta’s appeal is within

the scope of the appeal waiver; (2) he knowingly and voluntarily waived his appellate

rights; and (3) enforcing the waiver would not result in a miscarriage of justice. In

response to the government’s motion, Mr. Perez-Ixta, through counsel, concedes his

appeal waiver is enforceable under the standard set forth in Hahn.

      Based on this concession and our independent review of the record, we grant

the government’s motion to enforce the appeal waiver and dismiss the appeal. This

dismissal does not affect Mr. Perez-Ixta’s right to pursue post-conviction relief on the

grounds permitted in his plea agreement.


                                            Entered for the Court
                                            Per Curiam




                                           2